1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,510

10 JESUS LODOZA,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Steven L. Bell, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   M. Anne Kelly, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Santa Fe, NM

21 for Appellant



22                                 MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2       Defendant appeals the district court’s dismissal of his de novo appeal and the

 3 remand of his case to the magistrate court for imposition of the magistrate court’s

 4 original judgment and sentence. In this Court’s notice of proposed summary

 5 disposition, we proposed to reverse. The State has responded with a memorandum in

 6 which it concedes that reversal for the reasons stated in our notice is appropriate.

 7 Therefore, for the reasons stated in our notice of proposed summary disposition, we

 8 reverse.

 9       IT IS SO ORDERED.



10                                        ________________________________
11                                        CELIA FOY CASTILLO, Judge

12 WE CONCUR:




13 __________________________________
14 RODERICK T. KENNEDY, Judge




15 __________________________________
16 ROBERT E. ROBLES, Judge

                                            2